971 So. 2d 278 (2008)
Woobens BIENAIME, Appellant,
v.
STATE of Florida, Appellee.
No. 4D07-1473.
District Court of Appeal of Florida, Fourth District.
January 9, 2008.
Carey Haughwout, Public Defender, and Ellen Griffin, Assistant Public Defender, West Palm Beach, for appellant.
Bill McCollum, Attorney General, Tallahassee, and August A. Bonavita, Assistant Attorney General, West Palm Beach, for appellee.
*279 PER CURIAM.
Appellant entered a plea to the crime of sexual battery. He moved to withdraw his plea. There was a conflict between appellant and his attorney at the hearing on the motion. We reverse for a new hearing on the motion with conflict free counsel. See Padgett v. State, 743 So. 2d 70 (Fla. 4th DCA 1999).
FARMER, KLEIN and GROSS, JJ., concur.